     Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 1 of 22 PageID #:3963




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


EMOJI COMPANY GmbH,

        Plaintiff,
                                                     Case No.: 20-cv-5741
v.
                                                     Judge Charles P. Kocoras
FLOWER1995 et al.,

        Defendants.


                             PRELIMINARY INJUNCTION ORDER

        THIS CAUSE being before the Court on EMOJI COMPANY GmbH’s Motion for a

Preliminary Injunction, and this Court having considered the evidence before it hereby GRANTS

Plaintiff’s Motion for Entry of a Preliminary Injunction in its entirety against the Defendants

identified in Schedule A attached hereto (collectively, the “Defendants”).

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants

since the Defendants directly target their business activities toward consumers in the United

States, including Illinois. Specifically, Defendants are reaching out to do business with Illinois

residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can purchase products bearing infringing and/or counterfeit versions of Plaintiff’s

EMOJI Trademarks (the “EMOJI Products”).

        THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65.        Evidence submitted in support of this Motion and in support of Plaintiff’s



                                                 1
     Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 2 of 22 PageID #:3964




previously granted Motion for a Temporary Restraining Order establishes that Plaintiff has a

likelihood of success on the merits; that no remedy at law exists; and that Plaintiff will suffer

irreparable harm if the injunction is not granted.

        Specifically, Plaintiff has made a prima facie showing of trademark infringement because

(1) the EMOJI Trademarks are distinctive marks and registered with the U.S. Patent and

Trademark Office on the Principal Register as U.S. Trademark Registration Nos. 4,868,832;

5,202,078 and 5,415,510 for the EMOJI marks, (2) Defendants are not licensed or authorized to

use EMOJI Trademarks, and (3) Defendants’ use of the EMOJI Trademarks are causing a

likelihood of confusion as to the origin or sponsorship of Defendants’ products with EMOJI

COMPANY GmbH. Furthermore, Defendants’ continued and unauthorized use of the EMOJI

Trademarks irreparably harms Plaintiff through diminished goodwill and brand confidence,

damage to Plaintiff’s reputation, loss of exclusivity, and loss of future sales. Monetary damages

fail to address such damage and, therefore, Plaintiff has an inadequate remedy at law. Moreover,

the public interest is served by entry of this Preliminary Injunction to dispel the public confusion

created by Defendants’ actions.

        Accordingly, this Court orders that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

        and all persons acting for, with, by, through, under or in active concert with them be

        preliminarily enjoined and restrained from:

         a. using Plaintiff's EMOJI Trademarks or any confusingly similar reproductions,

            counterfeit copies or colorable imitations thereof in any manner in connection

            with the distribution, marketing, advertising, offering for sale, or sale of any




                                                     2
Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 3 of 22 PageID #:3965




        product that is not a genuine EMOJI Product or is not authorized by Plaintiff

        to be sold in connection with Plaintiff's EMOJI Trademarks;

   b.   passing off, inducing, or enabling others to sell or pass off any product as a

        genuine EMOJI Product or other product produced by Plaintiff, that is not

        Plaintiff's or is not produced under the authorization, control or supervision of

        Plaintiff and approved by Plaintiff for sale under Plaintiff's EMOJI

        Trademarks;

   c.   committing any acts calculated to cause consumers to believe that Defendants'

        products are those sold under the authorization, control or supervision of

        Plaintiff, or are sponsored by, approved by, or otherwise connected with

        Plaintiff;

   d.   further infringing Plaintiff's EMOJI Trademarks and damaging Plaintiff's

        goodwill;

   e.   otherwise competing unfairly with Plaintiff in any manner;

   f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

        distributing, returning, or otherwise disposing of, in any manner, products or

        inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be

        sold or offered for sale, and which bear Plaintiff's EMOJI Trademarks or any

        confusingly similar reproductions, counterfeit copies or colorable imitations

        thereof;

   g.   using, linking to, transferring, selling, exercising control over, or otherwise

        owning the Online Marketplace Accounts, the Defendant Domain Names, or




                                              3
     Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 4 of 22 PageID #:3966




             any other domain name or online marketplace account that is being used to sell

             (now or in the future) Counterfeit EMOJI Products; and

        h.   operating and/or hosting websites at the Defendant Domain Names and any

             other domain names registered or operated by Defendants that are involved

             with the distribution, marketing, advertising, offering for sale, or sale of any

             product bearing Plaintiff's EMOJI Trademarks or any confusingly similar

             reproduction, counterfeit copy or colorable imitation thereof that is not a

             genuine EMOJI Product or is not authorized by Plaintiff to be sold in

             connection with Plaintiff's EMOJI Trademarks.

2.      Each Defendant, within fourteen (14) days after receiving notice of this Order, shall serve

        upon Plaintiff a written report under oath providing: (a) their true name and physical

        address, (b) all websites and online marketplace accounts on any platform that it owns

        and/or operate (c) their financial accounts, including all DHgate accounts, and (d) the steps

        taken by that Defendant to comply with paragraph 1, a through h, above.

3.      The domain name registries for the Defendant Domain Names, including, but not limited

        to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

        Interest Registry, within three (3) business days of receipt of this Order or prior to

        expiration of this Order, whichever date shall occur first, shall, at Plaintiff's choosing:

             a. unlock and change the registrar of record for the Defendant Domain Names

                to a registrar of Plaintiff's selection until further ordered by this Court, and

                the domain name registrars shall take any steps necessary to transfer the

                Defendant Domain Names to a registrar of Plaintiff's selection until further

                ordered by this Court; or


                                                   4
     Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 5 of 22 PageID #:3967




            b. disable the Defendant Domain Names and make them inactive and

                untransferable until further ordered by this Court.

4.      Those in privity with Defendants and with actual notice of this Order, including any online

        marketplaces such as iOffer and DHgate, social media platforms, Facebook, YouTube,

        LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo, web hosts for

        the Defendant Domain Names, and domain name registrars, shall within three (3) business

        days of receipt of this Order:

            a. disable and cease providing services for any accounts through which

                Defendants engage in the sale of counterfeit and infringing goods using the

                EMOJI Trademarks, including any accounts associated with the

                Defendants listed in Schedule A;

            b. disable and cease displaying any advertisements used by or associated with

                Defendants in connection with the sale of counterfeit and infringing goods

                using the EMOJI Trademarks; and

            c. take all steps necessary to prevent links to the Defendant Domain Names

                identified in Schedule A from displaying in search results. This includes,

                but is not limited to, removing links to the Defendant Domain Names from

                any search index.

5.      Defendants and any third party with actual notice of this Order who is providing services

        for any of the Defendants, or in connection with any of Defendants' websites at the

        Defendant Domain Names or other websites operated by Defendants, including, without

        limitation, any online marketplace platforms such as iOffer and DHgate, advertisers,

        Facebook, Internet Service Providers ("ISP"), web hosts, back-end service providers, web


                                                 5
Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 6 of 22 PageID #:3968




   designers, sponsored search engine or ad-word providers, banks, merchant account

   providers, including DHgate, third party processors and other payment processing service

   providers, shippers, and domain name registrars (collectively, the "Third Party Providers")

   shall, within five (5) business days after receipt of such notice, provide to Plaintiff

   expedited discovery, including copies of all documents and records in such person's or

   entity's possession or control relating to:

       a. The identities and locations of Defendants, their agents, servants,

          employees, confederates, attorneys, and any persons acting in concert or

          participation with them, including all known contact information;

       b. The nature of Defendants' operations and all associated sales and financial

          information,    including,   without       limitation,   identifying   information

          associated with the Online Marketplace Accounts, the Defendant Domain

          Names, and Defendants' financial accounts, as well as providing a full

          accounting of Defendants' sales and listing history related to their respective

          Online Marketplace Accounts and Defendant Domain Names;

       c. Defendants' websites and/or any Online Marketplace Accounts;

       d. The Defendant Domain Names or any domain name registered by

          Defendants; and

       e. Any financial accounts owned or controlled by Defendants, including their

          agents, servants, employees, confederates, attorneys, and any persons acting

          in concert or participation with them, including such accounts residing with

          or under the control of any banks, savings and loan associations, payment

          processors or other financial institutions, including, without limitation,


                                                 6
     Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 7 of 22 PageID #:3969




               DHgate, or other merchant account providers, payment providers, third

               party processors, and credit card associations (e.g., MasterCard and VISA).

6.      Defendants and any persons in active concert or participation with them who have actual

        notice of this Order shall be temporarily restrained and enjoined from transferring or

        disposing of any money or other of Defendants' assets until further ordered by this Court.

7.      DHgate shall, within five (5) business days of receipt of this Order,

        for any Defendant or any of Defendants' Online Marketplace Accounts or websites:

           a. Locate all accounts and funds connected to Defendants, Defendants' Online

               Marketplace Accounts or Defendants' websites, including, but not limited to, any

               DHgate accounts connected to the information listed in Schedule A hereto; and

           b. Restrain and enjoin any such accounts or funds that are China or Hong Kong-based

               from transferring or disposing of any money or other of Defendants' assets until

               further ordered by this Court.


8.      Plaintiff may provide notice of these proceedings to Defendants, including notice

        of any future hearings and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

        electronically publishing a link to the Complaint, this Order and other relevant documents

        on a website to which the Defendant Domain Names are transferred to Plaintiff's control

        will redirect, or by sending an e-mail to the e-mail addresses identified in Schedule A

        hereto; and any e-mail addresses provided for Defendants by third parties accompanied by

        a link to the website where the above-identified documents are located. The Clerk of Court

        is directed to issue a single original summons in the name of “FLOWER1995 and all other

        Defendants identified in Schedule A to the Complaint” that shall apply to all Defendants.

        The combination of providing notice via electronic publication or e-mail, along with any

                                                 7
      Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 8 of 22 PageID #:3970




         notice that Defendants receive from domain name registrars and payment processors, shall

         constitute notice reasonably calculated under all circumstances to apprise Defendants of

         the pendency of the action and afford them the opportunity to present their objections.

9.       Plaintiff's Schedule A to the Complaint and the TRO is unsealed.

10.      Any Defendants that are subject to this Order may appear and move to dissolve or modify

         the Order on two days' notice to Plaintiff or on shorter notice as set by this Court.

11.      Plaintiff shall post a bond with the Court within one week of entry of this Order.




Dated: November 4, 2020


                                        _____________________________________
                                        U.S. District Court Judge




                                                   8
Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 9 of 22 PageID #:3971




                               SCHEDULE A

            No.   Defendant Name / Alias
             1    Flower1995
             2    gift1002
             3    hiphopfamily
             4    hiphopqueen
             5    gift_world
             6    hiphop2018
             7    igochina001
             8    firstgreentown
             9    fog02
            10    fog07
            11    Gefei02
            12    Gefei04
            13    gemjewelry
            14    gescar1899
            15    Gift1003
            16    gogo_life
            17    Gonggu
            18    goodsyiwu
            19    goood4store
            20    gracezhangsstudio
            21    green_home
            22    guozhuwu
            23    Guyuan99
            24    gwendolynaccessories
            25    Haiyitong
            26    hanfei01
            27    hanxiucao555
            28    Hanyituo3
            29    Hanyituo7
            30    Hanyituo8
            31    Haohao889
            32    Haolinwatch
            33    happy_2015
            34    harden11
            35    harrypotter_jewelry
            36    harveyi
            37    hazzys
            38    healthy_living


                                      9
Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 10 of 22 PageID #:3972




             39   Helloecommerce
             40   higifts
             41   hongshaor
             42   hongshu33
             43   hongziyu
             44   hotcolors
             45   Howshuai
             46   Huacheng01
             47   Hyfjewelry
             48   ikepeibaonecktie
             49   inoecom
             50   inoecom3
             51   Gefei01
             52   glasswaterbongss
             53   fine333
             54   flyw201264
             55   freedom999
             56   galry
             57   gardenking
             58   gegezeng
             59   gemma
             60   Ghk418418
             61   gillehuang
             62   godway
             63   good_01
             64   goodboystore
             65   gor2doe
             66   Growvin
             67   Haolinhome
             68   happy_healthy
             69   happy_kids
             70   happyhome0711
             71   happyresidence
             72   havory
             73   henry1986y
             74   hepsi_home_goods
             75   home1688
             76   home1garden
             77   homemilo
             78   household_shop
             79   household_shop2


                                      10
Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 11 of 22 PageID #:3973




             80   household_shop4
             81   householdproducts99
             82   Hybeddings
             83   Home_bar
             84   home_goods
             85   fine777
             86   flygood
             87   foreverbridal
             88   free_baby
             89   gangbie1688
             90   giftvinco13
             91   glass_cabochon_store
             92   Glifesz
             93   gogolife
             94   greenparty
             95   handanxuebu
             96   haoyun51828
             97   hello_kids
             98   Helloben10
             99   hight3
            100   hiphopkingdom
            101   home_trends
            102   homes3
            103   hotsale_store
            104   Httoystore
            105   hxldollstore
            106   iceyjewelry
            107   ifashion66
            108   ifashion89
            109   industrial
            110   flaky
            111   gaozang
            112   goddare
            113   goin
            114   gotobuyshoes2019
            115   gou03
            116   gou07
            117   grapeen
            118   Guonei
            119   Haohi
            120   heheda3


                                         11
Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 12 of 22 PageID #:3974




            121   Hehong1966
            122   helloclients
            123   home_fashion
            124   home_first
            125   homelot
            126   honestar_ltd
            127   hopemoney04
            128   hopemoney06
            129   hotbuybuy
            130   hotjersey2018
            131   hotjersey2019
            132   hoto
            133   ifashion_shoes
            134   fkansis
            135   Flyde2019
            136   gh8520
            137   glorymfy
            138   good_case
            139   goodtom
            140   Grandsky
            141   greatbaby888
            142   Griffith
            143   Hairclippersonline
            144   happypradise
            145   hlq1027
            146   home1991
            147   home611028
            148   Household_shop3
            149   houseuse
            150   Iiiiiiiiiiiiiiiiiiii
            151   flymachine
            152   glass_smoke
            153   haolingame
            154   happyweekend
            155   herbertw
            156   highqualityok
            157   hight1
            158   Hilery
            159   hobarte
            160   homedesignfactory
            161   hongxuanstore007


                                         12
Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 13 of 22 PageID #:3975




            162   Hurongwang25
            163   igarden002
            164   Instrumenthome
            165   Funibaoluo
            166   grandliu
            167   Guaye
            168   Guojianghome
            169   hanson5775168
            170   haoyunduo
            171   hatkingdom
            172   hltrading
            173   honey_baby
            174   hotcap3
            175   flystore66
            176   Gokukula
            177   Goods_queen
            178   Gyposphila
            179   hannord_home
            180   happybarry
            181   Hbw123
            182   hogane
            183   good_clothes
            184   good_sunglasses
            185   highqualityok2
            186   fly_666
            187   gaigan
            188   Glass_pipes
            189   home_wedding
            190   homedec888
            191   florastore
            192   flyingcover01
            193   fonegears
            194   Highquality12
            195   Hongshengtech2
            196   honostar
            197   hpin_phoneaccessory
            198   fives_market
            199   goduduta
            200   good_home
            201   gxb0411
            202   huaxia001


                                        13
Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 14 of 22 PageID #:3976




            203   industysupplier
            204   hcnb9
            205   hczg8
            206   Gsoo
            207   haomaijia2020
            208   Hicjsv
            209   highqualityshop2
            210   fjallravenwen520s
            211   fwfling
            212   galaxyy
            213   gotobuyshoes
            214   greenwing168
            215   igo_world
            216   gefei03
            217   goodgoods2018
            218   homewells
            219   hoodak
            220   hotsale531
            221   household_shop6
            222   gege158
            223   goldcrown2015
            224   hello528shop
            225   hotbottle3
            226   hotseller110
            227   fjn_dhgate
            228   freeplanet
            229   gardenshop
            230   guihuayuan7786
            231   htgardenstore
            232   glasspipes0217
            233   gravlabs
            234   Homestore01
            235   glassvape168
            236   headshop214
            237   goodfaithmall
            238   Gucciluxury
            239   Happinessfactory
            240   Happyastroworld
            241   Hombrespantalones
            242   hopeforth2018
            243   hopeforth888


                                      14
Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 15 of 22 PageID #:3977




            244    fotiaoqia
            245    Fyl1688
            246    garden01
            247    Gift_01
            248    goldenrooster
            249    goodsellers2019
            250    gzhengtong
            251    hai08
            252    haoxingarden
            253    happybabyb
            254    hengli_lights
            255    heqishengcai50
            256    homedod
            257    homes4
            258    homeshops
            259    hongxuanstore02
            260    hysean
            261    iangel
            262    ilcherishu




No                            Defendants Online Marketplace
 1   https://www.dhgate.com/store/21529546
 2   https://www.dhgate.com/store/21532389
 3   https://www.dhgate.com/store/21307846
 4   https://www.dhgate.com/store/21281522
 5   https://www.dhgate.com/store/21430136
 6   https://www.dhgate.com/store/20996169
 7   https://www.dhgate.com/store/21499774
 8   https://www.dhgate.com/store/21075565
 9   https://www.dhgate.com/store/21510158
10   https://www.dhgate.com/store/21510437
11   https://www.dhgate.com/store/21494295
12   https://www.dhgate.com/store/21494308
13   https://www.dhgate.com/store/20083597
14   https://www.dhgate.com/store/20274609
15   https://www.dhgate.com/store/21532316
16   https://www.dhgate.com/store/20431918
17   https://www.dhgate.com/store/20331034
18   https://www.dhgate.com/store/19956338

                                       15
Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 16 of 22 PageID #:3978




19   https://www.dhgate.com/store/21200508
20   https://www.dhgate.com/store/21124340
21   https://www.dhgate.com/store/21099231
22   https://www.dhgate.com/store/21124143
23   https://www.dhgate.com/store/21161079
24   https://www.dhgate.com/store/16950094
25   https://www.dhgate.com/store/21434735
26   https://www.dhgate.com/store/21532109
27   https://www.dhgate.com/store/21131979
28   https://www.dhgate.com/store/21432580
29   https://www.dhgate.com/store/21433397
30   https://www.dhgate.com/store/21433249
31   https://www.dhgate.com/store/21445359
32   https://www.dhgate.com/store/21102883
33   https://www.dhgate.com/store/19805100
34   https://www.dhgate.com/store/21159982
35   https://www.dhgate.com/store/20514102
36   https://www.dhgate.com/store/20329412
37   https://www.dhgate.com/store/21347194
38   https://www.dhgate.com/store/21241864
39   https://www.dhgate.com/store/21058712
40   https://www.dhgate.com/store/20449772
41   https://www.dhgate.com/store/21064672
42   https://www.dhgate.com/store/21161335
43   https://www.dhgate.com/store/21095581
44   https://www.dhgate.com/store/21289696
45   https://www.dhgate.com/store/21431534
46   https://www.dhgate.com/store/16474452
47   https://www.dhgate.com/store/21063421
48   https://www.dhgate.com/store/20780539
49   https://www.dhgate.com/store/21088611
50   https://www.dhgate.com/store/21142534
51   https://www.dhgate.com/store/21494283
52   https://www.dhgate.com/wholesale/products/ff8080817076c4360170f67c9e3b0921.ht
     ml
53   https://www.dhgate.com/store/21227941
54   https://www.dhgate.com/store/14376989
55   https://www.dhgate.com/store/20091289
56   https://www.dhgate.com/store/20249163
57   https://www.dhgate.com/store/20772909
58   https://www.dhgate.com/store/21101546


                                       16
Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 17 of 22 PageID #:3979




59   https://www.dhgate.com/store/14498146
60   https://www.dhgate.com/wholesale/products/ff808081713aeaad01715e1b874c09b2.ht
     ml
61   https://www.dhgate.com/store/20763620
62   https://www.dhgate.com/store/20743109
63   https://www.dhgate.com/store/21504423
64   https://www.dhgate.com/store/21221883
65   https://www.dhgate.com/store/20329182
66   https://www.dhgate.com/store/20718698
67   https://www.dhgate.com/store/21103085
68   https://www.dhgate.com/store/20622893
69   https://www.dhgate.com/store/20071635
70   https://www.dhgate.com/store/20755593
71   https://www.dhgate.com/store/21481570
72   https://www.dhgate.com/store/20513710
73   https://www.dhgate.com/store/13825179
74   https://www.dhgate.com/store/21394158
75   https://www.dhgate.com/store/19958004
76   https://www.dhgate.com/store/20743778
77   https://www.dhgate.com/store/21114470
78   https://www.dhgate.com/store/20747242
79   https://www.dhgate.com/store/20804753
80   https://www.dhgate.com/store/20825128
81   https://www.dhgate.com/store/21046871
82   https://www.dhgate.com/store/20732681
83   https://www.dhgate.com/store/21392275
84   https://www.dhgate.com/store/21065573
85   https://www.dhgate.com/store/21227773
86   https://www.dhgate.com/store/20969568
87   https://www.dhgate.com/store/21108265
88   https://www.dhgate.com/store/21363341
89   https://www.dhgate.com/store/21114512
90   https://www.dhgate.com/store/20219842
91   https://www.dhgate.com/store/21020534
92   https://www.dhgate.com/store/21276506
93   https://www.dhgate.com/store/20513807
94   https://www.dhgate.com/store/20958865
95   https://www.dhgate.com/store/21100035
96   https://www.dhgate.com/store/16855159
97   https://www.dhgate.com/store/14775412
98   https://www.dhgate.com/store/19726689


                                       17
Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 18 of 22 PageID #:3980




 99   https://www.dhgate.com/store/20700163
100   https://www.dhgate.com/store/20974958
101   https://www.dhgate.com/store/21363350
102   https://www.dhgate.com/store/20520403
103   https://www.dhgate.com/store/20714660
104   https://www.dhgate.com/store/21187885
105   https://www.dhgate.com/store/21210517
106   https://www.dhgate.com/store/21177137
107   https://www.dhgate.com/store/21188248
108   https://www.dhgate.com/store/21084854
109   https://www.dhgate.com/store/19901783
110   https://www.dhgate.com/store/20691606
111   https://www.dhgate.com/store/20983673
112   https://www.dhgate.com/store/20329173
113   https://www.dhgate.com/store/19848609
114   https://www.dhgate.com/wholesale/products/ff80808166f8e88c0167352b40a77569.ht
      ml
115   https://www.dhgate.com/store/21149423
116   https://www.dhgate.com/store/21149690
117   https://www.dhgate.com/store/21105597
118   https://www.dhgate.com/store/20295190
119   https://www.dhgate.com/store/20819925
120   https://www.dhgate.com/store/20325874
121   https://www.dhgate.com/store/20405224
122   https://www.dhgate.com/store/20294662
123   https://www.dhgate.com/store/21208759
124   https://www.dhgate.com/store/20981685
125   https://www.dhgate.com/store/21142117
126   https://www.dhgate.com/store/20749737
127   https://www.dhgate.com/store/21208389
128   https://www.dhgate.com/store/21208391
129   https://www.dhgate.com/store/21099640
130   https://www.dhgate.com/store/21167963
131   https://www.dhgate.com/store/21168228
132   https://www.dhgate.com/store/19848614
133   https://www.dhgate.com/wholesale/products/ff80808166f8e9f201673505699a63bf.htm
      l
134   https://www.dhgate.com/store/20712884
135   https://www.dhgate.com/store/21199199
136   https://www.dhgate.com/store/14771299
137   https://www.dhgate.com/store/21010006
138   https://www.dhgate.com/store/16264153

                                        18
Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 19 of 22 PageID #:3981




139   https://www.dhgate.com/store/20984690
140   https://www.dhgate.com/store/14499040
141   https://www.dhgate.com/store/19920272
142   https://www.dhgate.com/store/20298231
143   https://www.dhgate.com/store/21522539
144   https://www.dhgate.com/store/20742098
145   https://www.dhgate.com/store/20331686
146   https://www.dhgate.com/store/20958097
147   https://www.dhgate.com/store/21406130
148   https://www.dhgate.com/store/20804633
149   https://www.dhgate.com/store/20772855
150   https://www.dhgate.com/store/20689964
151   https://www.dhgate.com/store/21034678
152   https://www.dhgate.com/store/20061478
153   https://www.dhgate.com/store/21103079
154   https://www.dhgate.com/store/16019651
155   https://www.dhgate.com/store/20331295
156   https://www.dhgate.com/store/21537988
157   https://www.dhgate.com/store/20699914
158   https://www.dhgate.com/store/20297965
159   https://www.dhgate.com/store/20329158
160   https://www.dhgate.com/store/20806169
161   https://www.dhgate.com/store/21080399
162   https://www.dhgate.com/store/20603198
163   https://www.dhgate.com/store/21064198
164   https://www.dhgate.com/store/19905705
165   https://www.dhgate.com/store/20968277
166   https://www.dhgate.com/store/21109645
167   https://www.dhgate.com/store/20058365
168   https://www.dhgate.com/store/21090329
169   https://www.dhgate.com/store/14776196
170   https://www.dhgate.com/store/21107548
171   https://www.dhgate.com/store/21115593
172   https://www.dhgate.com/store/20662370
173   https://www.dhgate.com/store/16191551
174   https://www.dhgate.com/store/21049166
175   https://www.dhgate.com/store/20928757
176   https://www.dhgate.com/store/15273909
177   https://www.dhgate.com/store/20049358
178   https://www.dhgate.com/store/20717075
179   https://www.dhgate.com/store/21469010


                                         19
Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 20 of 22 PageID #:3982




180   https://www.dhgate.com/store/21175433
181   https://www.dhgate.com/store/19656558
182   https://www.dhgate.com/store/20329163
183   https://www.dhgate.com/store/20329483
184   https://www.dhgate.com/store/20329491
185   https://www.dhgate.com/store/21547407
186   https://www.dhgate.com/store/2102654
187   https://www.dhgate.com/store/21060453
188   https://www.dhgate.com/store/21060831
189   https://www.dhgate.com/store/20742319
190   https://www.dhgate.com/store/21210036
191   https://www.dhgate.com/store/20144632
192   https://www.dhgate.com/store/20993321
193   https://www.dhgate.com/store/21154760
194   https://www.dhgate.com/store/21538149
195   https://www.dhgate.com/store/20906443
196   https://www.dhgate.com/store/20668313
197   https://www.dhgate.com/store/21223032
198   https://www.dhgate.com/store/20922624
199   https://www.dhgate.com/store/21190296
200   https://www.dhgate.com/store/20329618
201   https://www.dhgate.com/store/20232230
202   https://www.dhgate.com/store/20054189
203   https://www.dhgate.com/store/21026824
204   https://www.dhgate.com/store/21162408
205   https://www.dhgate.com/store/21162580
206   https://www.dhgate.com/store/21092918
207   https://www.dhgate.com/wholesale/products/ff8080816e461c9d016e81f3448c4779.ht
      ml
208   https://www.dhgate.com/store/21537632
209   https://www.dhgate.com/store/21169277
210   https://www.dhgate.com/store/21520118
211   https://www.dhgate.com/store/21107234
212   https://www.dhgate.com/store/21073401
213   https://www.dhgate.com/wholesale/products/ff80808166f8e8f60167350d20ad7301.ht
      ml
214   https://www.dhgate.com/store/19797457
215   https://www.dhgate.com/store/20288072
216   https://www.dhgate.com/store/21494301
217   https://www.dhgate.com/store/20973420
218   https://www.dhgate.com/store/20740722
219   https://www.dhgate.com/store/21073540

                                        20
Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 21 of 22 PageID #:3983




220   https://www.dhgate.com/store/21479985
221   https://www.dhgate.com/store/20959314
222   https://www.dhgate.com/store/20931907
223   https://www.dhgate.com/store/20134955
224   https://www.dhgate.com/store/20568075
225   https://www.dhgate.com/store/20762267
226   https://www.dhgate.com/store/20125801
227   https://www.dhgate.com/store/21344457
228   https://www.dhgate.com/store/21212596
229   https://www.dhgate.com/store/20900290
230   https://www.dhgate.com/store/21518403
231   https://www.dhgate.com/store/21144734
232   https://www.dhgate.com/store/20616467
233   https://www.dhgate.com/store/20501903
234   https://www.dhgate.com/store/21528859
235   https://www.dhgate.com/store/21013314
236   https://www.dhgate.com/store/20307996
237   https://www.dhgate.com/store/20890285
238   https://www.dhgate.com/store/21201727
239   https://www.dhgate.com/store/20936351
240   https://www.dhgate.com/store/21223176
241   https://www.dhgate.com/store/21219459
242   https://www.dhgate.com/store/21003957
243   https://www.dhgate.com/store/21100291
244   https://www.dhgate.com/store/21064669
245   https://www.dhgate.com/store/19765173
246   https://www.dhgate.com/store/20731806
247   https://www.dhgate.com/store/20297813
248   https://www.dhgate.com/store/21003439
249   https://www.dhgate.com/store/20715892
250   https://www.dhgate.com/store/14191330
251   https://www.dhgate.com/store/21357841
252   https://www.dhgate.com/store/21102972
253   https://www.dhgate.com/store/20758040
254   https://www.dhgate.com/store/21126912
255   https://www.dhgate.com/store/20603197
256   https://www.dhgate.com/store/21142343
257   https://www.dhgate.com/store/20523183
258   https://www.dhgate.com/store/21256491
259   https://www.dhgate.com/store/21079984
260   https://www.dhgate.com/store/14379056


                                         21
Case: 1:20-cv-05741 Document #: 33 Filed: 11/04/20 Page 22 of 22 PageID #:3984




261   https://www.dhgate.com/store/14774932
262   https://www.dhgate.com/store/13983744




                                         22
